IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH A. DEJOIE, IV,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5118

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 4, 2016.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Michael R. Rollo, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.